                 Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 1 of 7




 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
     JASON SHACKELFORD, as personal                   CASE NO. C20-5492 BHS
 8   representative of the estate of KATI JO
     SHACKELFORD and on behalf of                     ORDER DENYING PLAINTIFF’S
 9   KATI JO SHACKELFORD’S statutory                  MOTION FOR SANCTIONS DUE
     beneficiaries                                    TO SPOLIATION OF EVIDENCE
10                                                    AND RESERVING RULING ON
                              Plaintiff,              PLAINTIFF’S MOTION TO
11          v.                                        EXCLUDE

12   WEST COAST FREIGHTLINE, LLC, et
     al.
13
                              Defendants.
14

15
            This matter comes before the Court on Plaintiff’s motion for sanctions due to
16
     spoliation of evidence, Dkt. 31, and Plaintiff’s motion to exclude, Dkt. 33. The Court has
17
     considered the briefings filed in support of and in opposition to the motions and the
18
     remainder of the file and hereby rules as follows.
19
                       I.   FACTUAL & PROCEDURAL BACKGROUND
20          On August 30, 2017, at approximately 2:30 a.m., Kati Jo Shackelford was killed
21   after colliding with Defendant Harbans Singh’s semi-truck. Dkt. 1-1, ¶¶ 60–63. Singh
22

23
     ORDER - 1
24
                 Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 2 of 7




 1   was parked in a gore point on the side of the State Route 512 highway, which Plaintiff

 2   alleges was negligently parked. Id., ¶ 52. Plaintiff, Ms. Shackelford’s brother and

 3   personal representative of her estate, brings negligence claims against Singh and his

 4   employer, Defendant West Coast Freightline (“WCF”), and requests punitive damages

 5   under California state law. See id. at 10–22.

 6             On July 15, 2021, Plaintiff filed a motion for sanctions due to spoliation, Dkt. 31,

 7   and a motion to exclude, Dkt. 33. Plaintiff argues that WCF improperly destroyed

 8   Singh’s driver record of duty status and requests that the Court impose adverse jury

 9   instructions and a presumption that the destroyed evidence was harmful to Defendants.

10   See Dkt. 31 at 1–3. Plaintiffs additionally move to exclude any evidence pertaining to

11   Ms. Shackelford’s toxicology report and any evidence related to her alleged intoxication

12   pursuant to Federal Rule of Evidence 403. See Dkt. 33 at 1–3. On July 26, 2021,

13   Defendants responded to the motion for sanctions, Dkt. 38, and to the motion to exclude,

14   Dkt. 35, opposing both motions. On July 30, 2021, Plaintiff replied. Dkts. 40, 42.

15                                         II. DISCUSSION

16   A.        Motion for Sanctions due to Spoliation

17             Federal regulations require that all motor carrier drivers record the driver’s duty

18   status for each 24-hour period. 49 C.F.R. § 395.8. Drivers are required to keep their

19   records of duty status current to the time shown for the last change of duty status. Id. at

20   (f)(1). A driver’s status may be off duty, sleeper berth, driving, or on-duty not driving. Id.

21   at (b).

22

23
     ORDER - 2
24
              Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 3 of 7




 1          Plaintiff asserts that Defendants destroyed Singh’s record of duty status for August

 2   28, 2017 and August 29, 2017. Dkt. 31 at 5. WCF’s 30(b)(6) designee, CEO Paul Suner,

 3   testified during his deposition that Defendants destroyed Singh’s record of duty status

 4   logbook six months after the August 30 accident. Dkt. 32, Ex. 4, at 83:15–23. Plaintiff, in

 5   turn, subpoenaed the Washington State Patrol (“WSP”), who produced photographs taken

 6   at the accident scene and copies of Singh’s daily logs for August 25 through 29, 2017.

 7   See Dkt. 38 at 3; Dkt. 39, Ex. B.

 8          Plaintiff additionally asserts that Singh failed to start a log for August 30, 2017,

 9   the day of the accident. Dkt. 42 at 2. Defendants admit that Singh did not stop at midnight

10   on August 29, 2017 to complete the logbook for that day and start the logbook for August

11   30, 2017. Dkt. 38 at 4. They assert that Singh drove continuously from 10:00 p.m. on

12   August 29 until around 2:30 a.m. on August 30, when the accident occurred. Id. Plaintiff

13   moves for sanctions due to the asserted spoliation of evidence and asks the Court to

14   impose adverse jury instructions and a presumption that the destroyed evidence was

15   harmful to Defendants. Dkt. 31 at 12.

16          Spoliation of evidence is the “destruction or significant alteration of evidence, or

17   the failure to preserve property for another’s use as evidence, in pending or future

18   litigation.” Kearney v. Foley & Lardner, LLP, 590 F.3d 638, 649 (9th Cir. 2009)

19   (quotation omitted). “A district court’s adverse inference sanction should be carefully

20   fashioned to deny the wrongdoer the fruits of its misconduct yet not interfere with that

21   party’s right to produce other relevant evidence.” In re Oracle Corp. Securities Litig.,

22   627 F.3d 376, 386–87 (9th Cir. 2010).

23
     ORDER - 3
24
              Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 4 of 7




 1          First, in regard to Plaintiff’s spoliation arguments about Singh’s August 28 and

 2   August 29 logbooks, the Court disagrees that an adverse instruction is necessary here.

 3   Defendants may have been wrongful in destroying the logbooks six months after the

 4   accident, and the logs should have likely been retained because of the foreseeability of

 5   litigation. However, the records sought have been produced through a reliable third

 6   party—WSP. Plaintiff has not been prejudiced by Defendants’ actions.

 7          Second, the Court disagrees that Defendants engaged in spoliation through Singh’s

 8   failure to start a log on August 30. Spoliation is the destruction or alteration of evidence

 9   or the failure to preserve evidence—Defendants could not have destroyed, altered, or

10   failed to preserve evidence that never existed. Singh’s failure to create or finalize his logs

11   for the complained of dates may be in violation of federal regulations as Plaintiff argues,

12   but his actions (or lack thereof) do not amount to spoliation of evidence.

13          Plaintiff argues that a log for August 30, 2017 must have existed because Singh

14   began driving again following the accident. He asserts that “it is therefore reasonable to

15   conclude that his record of duty status logs were produced to Defendants given that

16   [Singh] was required by WSP to produce a completed record of duty status logs for the

17   week of the collision in order to be reinstated.” Dkt. 42 at 6. This argument is speculative,

18   and Defendants have averred that no record for August 30 ever existed.

19          Plaintiff has the logbooks for the complained of dates which exist. Plaintiff’s

20   motion for sanctions, Dkt. 31, is therefore DENIED.

21

22

23
     ORDER - 4
24
              Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 5 of 7




 1   B.     Motion to Exclude

 2          Plaintiff additionally moves to exclude any evidence pertaining to Ms.

 3   Shackelford’s toxicology report and any evidence related to her alleged intoxication

 4   pursuant to Federal Rule of Evidence 403. Dkt. 33.

 5          Plaintiff argues that that Ms. Shackelford’s toxicology report is unreliable for two

 6   reasons. First, he argues that the toxicology report is unreliable because the WSP forensic

 7   scientist, David Nguyen, who conducted the toxicology report had a history of

 8   performance errors. Id. at 3–8. Second, Plaintiff argues that the methods by which WSP

 9   tested Ms. Shackelford’s samples are unreliable. Id. at 9–10. He asserts that the evidence

10   he wishes to exclude is inflammatory, that the evidence’s prejudice outweighs its

11   probative value, and that any evidence related to Ms. Shackelford’s intoxication should

12   be excluded under Rule 403. Id. at 10–11.

13          Plaintiff’s chemist and forensics expert, Suzanne C. Perry, states that the results of

14   Ms. Shackelford’s samples are unreliable on scientific grounds. See Dkt. 34, Ex. 6. Ms.

15   Perry asserts that the degradation of the blood due to the separation in time between

16   collection and testing and the poor handling of the sample renders the toxicology report

17   unreliable. See, e.g., id. at 55. In response, Defendants argue that the blood sampling and

18   WSP’s toxicology test report is reliable. Dkt. 35 at 2–7. Dr. Frank Vincenzi, Ph.D., rebuts

19   Ms. Perry’s findings and opines that the methods performed by Nguyen and WSP are

20   reliable. See Dkt. 37.

21          While Plaintiff moves to exclude the toxicology evidence pursuant to Rule 403,

22   the question of methodology reliability is best viewed through Federal Rule of Evidence

23
     ORDER - 5
24
              Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 6 of 7




 1   702. The ultimate question that Plaintiff poses is whether the methods by which WSP

 2   tested Ms. Shackelford’s blood are reliable, and testimony by an expert witness, i.e., Ms.

 3   Perry and Dr. Vincenzi, is admissible under 702 if the testimony is the product of reliable

 4   principles and methods. Fed. R. Evid. 702(c).

 5          Rule 702 “assign[s] to the trial judge the task of ensuring that an expert’s

 6   testimony both rests on a reliable foundation and is relevant to the task at hand.” Daubert

 7   v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). To perform this “gatekeeping

 8   role,” the district court engages in a two-step inquiry: first, the court must determine

 9   whether the proffered evidence is reliable, i.e., whether the expert’s testimony reflects

10   “scientific knowledge,” the findings are “derived by the scientific method,” and the work

11   product amounts to “good science.” Daubert v. Merrell Dow Pharm., Inc., 43 F.3d 1311,

12   1315 (9th Cir. 1995) (quoting Daubert, 509 U.S. at 590, 593). Second, the court must

13   determine whether the testimony is relevant, i.e., “that it logically advances a material

14   aspect of the proposing party’s case.” Id. The proponent of expert testimony bears the

15   burden of establishing admissibility by a preponderance of the evidence. Daubert, 509

16   U.S. at 592 n.10 (citing Bourjaily v. United States, 483 U.S. 171, 175–76 (1987)).

17          Therefore, before the Court can rule on the admissibility or exclusion of the

18   toxicology report, it must first determine whether the methods by which WSP tested the

19   samples are reliable through conducting a Daubert hearing. The Court reserves ruling on

20   Plaintiff’s motion to exclude, Dkt. 33, pending the hearing.

21

22

23
     ORDER - 6
24
             Case 3:20-cv-05492-BHS Document 44 Filed 08/31/21 Page 7 of 7




 1                                        III. ORDER

 2         Therefore, it is hereby ORDERED that Plaintiff’s motion for sanctions, Dkt. 31,

 3   is DENIED.

 4         It is hereby further ORDERED that the Court RESERVES RULING Plaintiff’s

 5   motion to exclude, Dkt. 33, pending the Daubert hearing. The hearing shall be set on

 6   September 21, 2021 at 11:00 a.m. via Zoom. The parties shall have an hour and a half to

 7   conduct direct examination, cross examination, and rebuttal of each expert. The Clerk

 8   shall renote Plaintiff’s motion to exclude, Dkt. 33, on the Court’s September 21, 2021

 9   calendar.

10         Dated this 31st day of August, 2021.

11

12

13
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

14

15

16

17

18

19

20

21

22

23
     ORDER - 7
24
